Citation Nr: 1540186	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-17 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with depressive disorder and alcohol dependence for the period prior to April 19, 2010.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU) for the period prior to April 19, 2010.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The May 2007 rating decision granted service connection for PTSD with depressive disorder and alcohol dependence ("PTSD"), assigning a 50 percent disability rating effective July 25, 2006, and the November 2007 rating decision denied entitlement to TDIU.

In November 2009, during the pendency of appeal, the RO increased the disability rating for PTSD to 100 percent effective April 19, 2010, and noted that therefore the issue of entitlement to TDIU was moot.  This decision constitute a partial grant of the benefits sought on appeal; as such, the issues of a higher initial rating for PTSD and entitlement to TDIU for the period prior to April 19, 2010 remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In January 2010, the Board remanded the issues on appeal to the RO for additional development, including obtaining VA medical records and scheduling the Veteran for an examination to determine the current level of occupation and social impairment due to PTSD.  VA records have been associated with the claims file and the Veteran was afforded a PTSD examination in April 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire period of appeal, the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, and was not productive of total occupational and social impairment.

2.  The Veteran has a high school education and worked in highway maintenance worker.

3.  The Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a disability evaluation of 70 percent, but no more, for PTSD for the period prior to April 19, 2010 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434-9411 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU for the period prior to April 19, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in August 2006 and August 2007, prior to the adjudication of the instant claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for a higher initial rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher rating for is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice on this issue.  

In addition, as the Board is granting the claim for TDIU in full, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


In any case, the record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these claims on the merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in April 2007 and February 2008 to determine the severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the functional, social, occupational effects of the disabilities.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

II.  PTSD Initial Rating Claim

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Under the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Initial Rating for PTSD for the Period Prior to April 19, 2010

The Veteran contends that the initial rating for his service-connected PTSD should be higher than 50 percent because he has not been able to work since November 1, 2006, due in part to symptoms of PTSD.  See the June 2007 notice of disagreement; July 2008 VA Form 9.

The Board finds that for the entire period of appeal, the evidence is in relative equipoise on whether the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Codes 9434-9411.  The evidence does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

The Veteran underwent a VA PTSD examination in April 2007.  He reported symptoms of hyperarousal, re-experiencing, avoidance behaviors, sleep impairment including nightmares and intrusive memories, hypervigilance, anxiety, depression, and alcohol dependence.  The Veteran stated that he drank approximately 18 beers per day, and tended to use alcohol to decrease his anxiety level.  He also reported that he had been married for 36 years and had 2 children whom he saw often.  He indicated that his energy level was fair, his interest and motivation levels were low, and his memory and concentration were poor.  The Veteran denied having suicidal ideation.  The examining psychiatrist indicated that the Veteran's mood was depressed with a restricted affect.  The Veteran's thought processes and communication were impaired by problems with short-term memory and concentration, and his social functioning was impaired by his isolative behavior and hypervigilance.  The examiner opined that the Veteran was employable only in settings in which he had no contact with the public and very loose supervision, stating that the Veteran would likely have intermittent work impairment based on alcoholism and high levels of anxiety and avoidance behaviors due to symptoms of PTSD.  The examiner stated that the Veteran's PTSD required continuous medication.  The examiner noted, however, that the Veteran was able to maintain his activities of daily living including personal hygiene, that he was competent for VA purposes, and that his general functioning was satisfactory.  The diagnoses were PTSD, chronic and moderate-to-severe; alcohol dependence, secondary to PTSD; and depressive disorder, not otherwise specified, as likely as not 50 percent secondary to the PTSD and 50 percent secondary to physical health problems due to peripheral vascular disease; with a GAF score of 52, which represented functioning within the last 3 months.

VA treatment records indicate that in August 2007, the Veteran had a mental health intake and assessment.  He reported that he had only slept for 1.5 hours per night since returning from Vietnam, and that his sleep was interrupted due to nightmares.  He also reported symptoms of flashbacks and avoiding crows and military-related news.  The treating social worker assessed the Veteran's GAF score as 40.  She also noted that in the past year his GAF score had been 50.  In September 2007, the Veteran stated during a psychotherapy session that he had cut down on his drinking.  In October 2007, the Veteran reported that he had not noticed a difference in how he felt after reducing his drinking from 18 beers per day to 9 beers per day, and that he was still getting about one hour of sleep per night.  In November 2007, a VA medication management note indicates that the Veteran had a long history of increasingly depressed an anxious mood, irritability, insomnia, and anhedonia, with recurring flashbacks, nightmares, hypervigilance, and hyperarousal.  The treatment note also indicated that the Veteran continued to drink daily as a sedative, but had started taking Remeron and his mood had improved, he had become less depressed, and was sleeping much better.  

In January 2008, the Veteran's VA psychiatrist and social worker submitted a letter stating that he was receiving counseling twice per month and had a history of severe sleep problems.  They also noted that the Veteran had a long history of irritability, which negatively impacted his relationship with family, colleagues and supervisors, and friends.  They stated that the Veteran's PTSD was considered chronic and would require lifelong mental health treatment.

The Veteran underwent another VA PTSD examination in February 2008.  He reported that he was taking Mirtazapine, an antidepressant, but that he continued to have ongoing symptoms of anxiety, depression, and sleep disturbance.  He also reported continued significant irritability, social withdrawal, and decreased interests and activities.  The Veteran stated that much of his day was spent walking in circles, drinking, and trying to relax.  He denied having panic attacks, auditory or visual hallucinations, manic symptoms, or any active suicidal or homicidal ideation.  The examining psychiatrist noted that the Veteran medically retired from his job in November 2006 due to problems with his legs and also some interpersonal tensions, noting that the Veteran reported that he was verbally aggressive at times on his job and also "threw things."  Upon examination, the Veteran was neatly groomed and friendly, with a slightly blunted affect and slightly depressed mood.  His speech was articulate and his thought processes were logical and goal-oriented.  The examiner indicated that the Veteran had not experienced significant trauma since leaving military service, but that his conditioned had worsened.  The examiner opined that the Veteran's PTSD was chronic and moderate, with a GAF score of 50 for the last 3-6 months.  The examiner indicated that the Veteran required continuous medication, and that there was reduced reliability and productivity due to his mental disorder symptoms.  Finally, the examiner opined that the Veteran had the ability to do simple work activities in a loosely supervised environment within his physical limitations.

The Veteran continued to have individual psychotherapy sessions at VA.  In February 2008, he stated that his sleep was still interrupted frequently, he was drinking less (due to a hernia operation in November 2007) and wanted to drink more, but that he was able to manage his irritability better.  In March 2008, the Veteran began attending a VA substance abuse group.  In April 2008, the Veteran reported that he forgot to take his sleep medication one night and was only able to sleep for 1.5 hours.  In May the Veteran had started a new medication, Naltrexone, for drinking, and reported feeling very anxious, nervous, and physically shaky.  In May 2008, the Veteran's GAF score was assessed as being between 47 and 50, and as high as 55 within the past year.  In June 2008, the Veteran reported that he had cut on his alcohol consumption significantly (drinking a beer "if one of my buddies stops by"), that his mood was good, and that his wife was pleased with the changes the Veteran had made.  The Veteran's social worker noted that the Veteran would return to see her as needed in the future.

The Veteran reported in a VA mental health medication appointment in February 2009 that he had stopped drinking and smoking, his mood had remained good, and he was rarely irritable.  He had made plans for the summer involving fishing and yard work, and noted that his family was proud of the changes he had made.  In September 2009, the Veteran reported that he had resumed drinking earlier in the summer, approximately two 6-packs per day, and suffered 4 alcohol-induced seizures over a three-day period.  He also noted that he was sleeping well and his mood was good.  

In January 2010, the Veteran's VA social worker submitted a letter stating that the Veteran retired from work because he longer felt he could tolerate the work environment, and was becoming increasingly hostile and irritable at work and to fellow employees.  The social worker also stated that the Veteran felt lonely and depressed and avoided contact with family members.  He indicated that the Veteran continued to experience a full range of symptoms due to PTSD, including sleep impairment, depression, daily anxiety with flashbacks and intrusive thoughts.  Moreover, the Veteran had suicidal ideation, which was a recent increase in his symptoms.  An attached treatment note indicates that the Veteran stated that he did not have a specific plan and was not intending on doing something.

Finally, the Veteran submitted 3 lay statements in May 2007 in support of his claim for a higher initial rating for PTSD.  Ms. L.M., the Veteran's spouse, asserted that the Veteran became increasingly belligerent shortly after getting married.  L.M. stated that the Veteran started drinking more and developed a serious alcohol problem, had more and more flashbacks in which he would become violent then withdraw inside himself, and had a short temper.  She also noted that eventually they stopped going to functions because it was easier to stay home than to be accused by the Veteran of flirting with his friends.  Mr. J.M., the Veteran's brother, asserted that the Veteran was different after returning from his tour in Vietnam.  J.M. stated that the Veteran becomes angry very easily, is on a path of self-destruction, and speaks only minimally about his experiences in Vietnam.  Ms. D.S., the Veteran's sister, asserted that the Veteran never talked about his experiences in Vietnam, that he suffered more than people understand, and that his experiences in the war took its toll on his physical and mental health.  

The Board finds that, resolving all doubt in favor of the Veteran, the evidence shows that for the entire period of appeal the Veteran's PTSD manifested by symptoms including depression, anxiety, sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  The range of GAF scores assigned were between 40 and 55, which is indicative of moderate symptoms to major impairment in several areas.  See DSM-IV.  The evidence of record also shows that the Veteran's GAF score was generally assessed as being approximately 50, which is indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  Affording the Veteran the benefit of the doubt, such impairment warrants a 70 percent disability rating.

Thus, the Board also finds that for the entire period of appeal prior to April 19, 2010, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's PTSD does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran is married, has two children with whom he has relationships, and has a few hobbies including fishing and yard work.  The record also reflects some limited social interaction such as having a "buddies stop by."  Moreover, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The symptoms the Veteran has had (depression, anxiety, sleep impairment, anger, irritability etc.) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment. See Mauerhan v. Principi, at 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). Rather, as described above, the Veteran still retains some social functioning and can complete activities of daily living.  In spite of the Veteran's symptoms, he has stayed married and maintains relationships with his children, and has some friends and hobbies.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms.  Furthermore, while the symptoms clearly interfere with vocational pursuits, the evidence also reflects that he was not totally occupationally impaired.  VA examiners felt he could work in loosely supervised environments and never assessed the Veteran as being totally socially and occupationally impaired.  The Board has considered the social worker's statement in January 2010 that the Veteran had suicidal ideation, but notes that this is the only mention of suicidal ideation during the period of appeal and that Veteran stated that he did not have a specific plan and was not intending on doing something.  As such, the Board finds that the Veteran has not had such a symptom with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

Accordingly, for the entire period of appeal, the Board finds that the Veteran's symptoms of PTSD warranted a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, anxiety, sleep impairment, irritability, and avoidance behaviors are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

III.  TDIU Claim

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Entitlement to TDIU for the Period Prior to April 19, 2010

The Veteran contends that he quit working in November 2006 due in part to non-service-connected problems with his leg and due in part to his service-connected PTSD symptoms.  The Veteran states that he was a crew chief at work and he was being very hard on the other staff members.  He states that he was taken aside on a few occasions and told to lighten up, and that he had serious anger issues.  See July 2008 VA Form 9.

The Veteran is service connected for PTSD, rated as 70 percent disabling for the period prior to April 19, 2010.  Thus, the percentage requirements of § 4.16(a) are met.  The remaining issue is whether the service-connected disability precludes the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

After thorough review, the Board finds that the evidence is in relative equipoise on the issue of whether the Veteran's service-connected disability is shown to preclude him from securing and following substantially gainful employment consistent with his educational and work background.

Regarding the Veteran's education and employment history, the Veteran has a high school education, and worked for the Colorado Department of Transportation in highway maintenance from 1979 to November 2006.  See the January 2008 TDIU application.

As discussed above, the Veteran had two VA examinations for PTSD during the relevant period of appeal.  The April 2007 VA examiner opined that the Veteran was employable only in settings in which he had no contact with the public and very loose supervision, stating that the Veteran would likely have intermittent work impairment based on alcoholism and high levels of anxiety and avoidance behaviors due to symptoms of PTSD.  In addition, the February 2008 VA examiner noted that the Veteran medically retired from his job in November 2006 due to problems with his legs and also some interpersonal tensions, noting that the Veteran reported that he was verbally aggressive at times on his job and also "threw things."  The examiner indicated that the Veteran's PTSD caused reduced reliability and productivity, and opined that the Veteran had the ability to do simple work activities in a loosely supervised environment within his physical limitations.

The Board has also considered the letters submitted by the Veteran's psychiatrist and social workers.  The January 2008 letter indicated that the Veteran's long history of irritability negatively impacted his relationship with family, colleagues and supervisors, and friends.  The January 2010 letter stated that the Veteran retired from work because he longer felt he could tolerate the work environment, and was becoming increasingly hostile and irritable at work and to fellow employees.  

Although it appears that the Veteran retired due in part to physical issues, there is probative evidence that the PTSD caused significant occupational impairment.  The April 2007 VA examiner opined that the Veteran was employable only in settings in which he had no contact with the public and very loose supervision, and the February 2008 VA examiner opined that the Veteran could only do simple work activities in a loosely supervised environment.  The examiners also indicated that the Veteran would have intermittent work impairment based on alcoholism and high levels of anxiety and avoidance behaviors, and reduced reliability and productivity.  The combination of these restrictions, then, are sufficient to establish that the Veteran is unable to perform substantially gainful employment due to the service-connected disabilities.  

Although VA examiners found that the Veteran could perform some work activities in a loosely supervised environment, the Veteran's work history was in highway maintenance.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet.App. 447, 452 (2009).  Moreover, the April 2007 examiner indicated that the Veteran was employable only in settings in which he had no contact with the public.  The record does not show that the Veteran had the experience or training to work a job with no contact with the public and with little supervision.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992) (noting that factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment); Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).

Accordingly, on this record, the Board finds that the service-connected disability is shown to prevent the Veteran from engaging in any substantially gainful employment.  Thus, entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability is granted.


ORDER

A higher initial rating of 70 percent, but no more, for PTSD for the period prior to April 19, 2010 is granted.

A total rating based on individual unemployability by reason of service-connected disability for the period prior to April 19, 2010 is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


